884 F.2d 1396
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appellee,v.Jose Maria NAVARRO-HERNANDEZ, Defendant-Appellant.
No. 88-5285.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 8, 1989.Decided Sept. 1, 1989.
Before FLETCHER, NELSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
Navarro appeals from his conviction under 21 U.S.C. Secs. 952 & 960 for importation of a controlled substance, and from his conviction under 21 U.S.C. Sec. 841(a)(1) for possession of a controlled substance with intent to distribute.  Navarro challenges the district court's ruling that a Jewell instruction regarding deliberate ignorance was appropriate.


3
We are satisfied that there was ample evidence within the record to indicate either that the defendant had actual knowledge that he was transporting contraband, or that there was deliberate avoidance by the defendant of knowledge of the presence of contraband within the vehicle.  Since there was evidence of both actual knowledge and of deliberate ignorance, a Jewell instruction was appropriate.    See United States v. Perez-Padilla, 846 F.2d 1182, 1183 (9th Cir.1988);  see also United States v. Jewell, 532 F.2d 697, 698-99 (9th Cir.1976.)  (en banc), cert. denied, 426 U.S. 951 (1976).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3